DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 09/22/2022 in which claims 1, 8, and 14 were amended has been entered of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the operational characteristics" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunzke et al. (US Pub. 2014/0181426).
Regarding claim 1, Fig. 1 of Grunzke discloses an apparatus, comprising: 
an array of memory cells [104]; and 
a controller [130], wherein the controller is coupled to the array of memory cells [104] and includes control circuitry configured to: 
determine a set of trim settings [as discloses in paragraph 0022, trim settings are determined and stored in 126 to improve reading and writing operation] for the array of memory cells [104] such that the array of memory cells change from prior operational characteristics [reading or writing operations with errors ] to desired operational characteristics [improved reading or writing operations, paragraph 0022] in response to being operated with the set of trim settings [base on the determined trim settings, paragraph 0022], wherein the determined set of trim settings are determined by performing an algorithm to calculate a trim setting configuration [as disclosed in paragraph 0022, trim settings are determined by controller 130. Steps taken to determine a trim setting can be considered a performance of an algorithm], and wherein the prior operational characteristics [reading operation with error] of the array of memory cells are monitored by the controller [as disclosed in paragraph 0022, second and third sentences, processor 130 detects error of the prior operational characteristic. Because error was detected by the processor 130, it is inherently that the prior operational characteristic was monitored by the processor 130], and the controller determines the desired operational characteristics [improved reading operation is determined by modifying trim setting, paragraph 0022] based on the monitored prior operational characteristics [base on error detects in the prior operational. If error detected in the prior operation, processor 130 modify trim setting to determine next improve operation]. 
Regarding claim 2, paragraph 0022 discloses wherein the desired operational characteristics [improved reading or writing operations] of the array of memory cells are based on prior operations [reading or writing operations with error] performed on the array of memory cells.
Regarding claim 3, Fig. 1 of Grunzke discloses wherein the prior operational characteristics of the array of memory cells are monitored by the controller [130, clearly discloses in paragraph 0022].
Regarding claim 4, Fig. 1 of Grunzke discloses the set of trim settings are determined based on the prior operational characteristics of the array monitored by the controller [as discloses in paragraph 0022, controller 130 detects reading or writing errors, and determined trim settings to improve the read and write operations].
Regarding claims 8 and 9, Fig. 1 of Grunzke discloses apparatus, comprising: 
an array of memory cells [104]; and 
a controller [130], wherein the controller is coupled to the array of memory cells [104] and includes control circuitry configured to: 
monitor [by controller 130, paragraph 0022] operational characteristics of the array of memory cells;
determined desired operational characteristics [improved reading operation is determined by modifying trim setting, paragraph 0022] for the array of memory cells based on the monitored prior operational characteristics [base on error detects in the prior operational. If error detected in the prior operation, processor 130 modify trim setting to determine next improve operation] and 
determine a set of trim settings [by controller 130, paragraph 0022] for the array of memory cells by performing an algorithm to calculate a trim setting [as disclosed in paragraph 0022, trim settings are determined by controller 130. Steps taken to determine a trim setting can be considered a performance of an algorithm] configuration based on the monitored operation characteristics [reading and writing operations with errors] of the array of memory cells, wherein the set of trim settings are configured to change the operational characteristics [to improve reading and writing operation, as clearly discloses in paragraph 0022] for the array of memory cells from the monitored prior operational characteristics to determined desired operational characteristics [base on error detects in the prior operational. If error detected in the prior operation, processor 130 modify trim setting to determine next improve operation].
Regarding claims 10 and 16, paragraph 0022 of Grunzke discloses wherein the set of trim settings are configured to change the operational characteristics of the array of memory cells from prior operational characteristics [reading and writing operations with errors] to desired operational characteristics [improved reading and writing operations].
Regarding claim 11, paragraph 0022 of Grunzke discloses wherein the set of trim settings includes a number of trim setting parameters [number of different voltages, paragraph 0021] associated with a particular operational characteristic of the memory device.
Regarding claim 12, Fig. 1 of Grunzke discloses wherein the set of trim settings are determined periodically [every reading or writing cycle, paragraph 0022].
Regarding claim 13, Fig. 1 of Grunzke discloses wherein the operational characteristics are monitored in response to operating the array of memory cells with the determined set of trim settings [trim setting are based on whether the prior reading or writing operation are successful or not, paragraph 0022].
Regarding claim 14, Fig. 1 of Grunzke discloses a method, comprising: 
monitoring the operational characteristics of the memory device [as disclosed in paragraph 0022, second and third sentences, processor 130 detects error of the prior operational characteristic. Because error was detected by the processor 130, it is inherently that the prior operational characteristic was monitored by the processor 130], and determining desired operational characteristics based on the monitored operational characteristics [base on error detects in the prior operational. If error detected in the prior operation, processor 130 modify trim setting to determine next improve operation];
determining a set of trim settings [paragraph 0022] for a memory device based on operational characteristics [reading or writing operations with errors] of the memory device by performing an algorithm to calculate a trim setting configuration [as disclosed in paragraph 0022, trim settings are determined by controller 130. Steps taken to determine a trim setting can be considered a performance of an algorithm]; and 
operating the memory device using the determined set of trim settings [paragraph 0022], wherein the determined set of trim settings are configured to change the operational characteristics for the memory device [changed from reading and writing operations with error to the improved reading and writing operations] from the monitored prior operational characteristics [reading operation with error] to the determined desired operational characteristics [improved reading operation with no error, paragraph 0022].
Regarding claim 15, paragraph 0022 of Grunzke discloses wherein the method includes monitoring the operational characteristics of the memory device [the memory operations are monitored by controller 130].
Regarding claim 17, Fig. 1 of Grunzke discloses determining the set of trim settings based on die information for an array of memory cells in the memory device [trim setting are based on whether or not reading or writing operations resulted with error, paragraph 0022].
Regarding claim 19, Fig. 1 of Grunzke discloses wherein the method includes updating the determined set of trim settings [trim setting is updated if reading or writing operation resulted with error, paragraph 0022] in response to a change in the operational characteristics of the memory device.
Regarding claim 20, Fig. 1 of Grunzke discloses wherein configuring the set of trim settings includes changing the number of trim setting parameters [changing operating voltages, paragraphs 0021 and 0022] associated with a particular operational characteristic [reading or writing operations] of the memory device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grunzke (US Pub. 2014/0181426) in view of Melik-Martirosian (US Pub. 2012/0239858).
Regarding claim 5, Grunzke discloses all claimed invention, but does not specifically disclose wherein the desired operation characteristic include life span for the array of the memory cells. However, being able to control the life span of the memory array is well known in the art as disclosed in paragraph 0042 of Melik-Martirosian.
Since Grunzke and Melik-Martirosian are both the same field of memory device, the purpose discloses by Melik-Martirosian would have been recognized in the pertinent art of Grunzke.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to being able to adjust life span of the memory device for a purpose of controlling the life-span of the memory device.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Grunzke (US Pub. 2014/0181426) in view of Navon et al. (US Pub. 2016/0217858).
Regarding claims 5 and 6, Grunzke discloses all claimed invention, but does not specifically disclose wherein the desired operation characteristic include life span for the array of memory cells and data retention characteristics for the array of memory cells. However, paragraph 0035 of Navon discloses a memory device having trim setting that affects life span and data retention characteristics of the memory array cells.
Since Grunzke and Navon are both the same field of memory device, the purpose discloses by Navon would have been recognized in the pertinent art of Grunzke.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to being able to adjust life span and data retention of the memory device for a purpose of controlling the life-span and data retention of the memory device.

Claim 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Grunzke (US Pub. 2014/0181426) in view of Jeong (US Pub. 2011/0110164).
Regarding claim 7, Grunzke discloses all claimed invention, but does not specifically disclose desired operational characteristics include storage density characteristics for the array of memory cells. However, paragraph 0052 discloses a memory device having trim setting that control memory storage density. Since memory density being controlled, programming voltage and programming bits for each cells are inherently controlled.
Since Grunzke and Jeong are both the same field of memory device, the purpose discloses by Jeong would have been recognized in the pertinent art of Grunzke.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to being able to adjust trim setting corresponding to memory storage density for a purpose of controlling storage density of the memory device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grunzke (US Pub. 2014/0181426) in view of Choi et al. (US Pub. 2013/0132650).
Regarding claim 18, Grunzke discloses all claimed invention, but does not specifically disclose determining the set of trim settings based on metadata for data in the memory device. However, paragraph 0073 of Choi discloses determining the set of trim settings based on metadata for data in the memory device.
Since Grunzke and Choi are both the same field of memory device, the purpose discloses by Choi would have been recognized in the pertinent art of Grunzke.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to determine trim settings based on metadata for a purpose of improving memory operation.

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. Applicant argues that Grunzke does not teach or suggest wherein the prior operational characteristics of the array of memory cells are monitored by the controller and the controller determines the desired operational characteristics based on the monitored prior operational characteristics. Applicant is reminded that the claims are examined in light of broadest reasonable interpretation. Also, although the claims are examined in light of specification, limitations from specification are not read into the claims. See MPEP 2111. As discloses in paragraph 0022 of Grunzke, wherein the prior operational characteristics [reading operation with error] of the array of memory cells are monitored by the controller [as disclosed in paragraph 0022, second and third sentences, processor 130 detects error of the prior operational characteristic. Because error was detected by the processor 130, it is inherently that the prior operational characteristic was monitored by the processor 130], and the controller determines the desired operational characteristics [improved reading operation is determined by modifying trim setting, paragraph 0022] based on the monitored prior operational characteristics [base on error detects in the prior operational. If error detected in the prior operation, processor 130 modify trim setting to determine next improve operation].
In addition, according to MPEP 2114(II), manner of operating the device does not differentiate apparatus claim from the prior art. Apparatus claims 1 and 8 comprising manner of operating limitations such as “determine a set of trim settings for the array of memory cells such that the array of memory cells change from prior operational characteristics to desired operational characteristics in response to being operated with the set of trim settings, wherein the determined set of trim settings are determined by performing an algorithm to calculate a trim setting configuration and wherein the prior operational characteristics of the array of memory cells are monitored by the controller and the controller determines the desired operational characteristics based on the monitored prior operational characteristics”, which respect to the manner of which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior apparatus. Specifically, Fig. 1 of Grunzke teaches all the structural limitations of claim 1 and 8.
Therefore, all applicant’s arguments were fully considered, they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825